Citation Nr: 1754667	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  07-17 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome. 

2.  Entitlement to service connection for a left hand disability. 

3.  Entitlement to service connection for bilateral eye disability. 

4.  Entitlement to service connection for bilateral knee disability, claimed as patellar bursitis. 

5.  Entitlement to service connection for a right ankle disability as secondary to service-connected capsulitis, right tars metatarsal articulation, stress reaction, right third metatarsal (right foot disability). 

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for left wrist fracture. 

8.  Entitlement to service connection for left shoulder torn rotator cuff. 

9.  Entitlement to a rating in excess of 10 percent for capsulitis, right tars metatarsal articulation, stress reaction, right third metatarsal, previously claimed as stress fracture of the right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to April 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

In January 2010, the Veteran testified during a Board video-conference hearing before the undersigned.  A transcript of that hearing is of record.  

In December 2010 and October 2013, the Board remanded the case for additional development. 

With regard to the service connection claims for left wrist fracture and left shoulder torn rotator cuff, as well as the increased rating claim for service-connected right foot disability, these matters were previously referred to the RO as the substantive appeal for these claims was missing at that time.  Since that time, a timely November 2009 substantive appeal (via VA Form 9) has been associated with the claims file and is currently of record.  Therefore, these issues are properly in appellate status before the Board. 

The Board notes that additional evidence, to include a February 2011 VA examination report and VA treatment records dated through June 2014, was added to the record after the issuance of a November 2009 statement of the case addressing the claims for left wrist fracture, left shoulder, and the service-connected right foot disability, and a November 2011 supplemental statement of the case addressing the remaining issues.  The Veteran has not waived initial agency of original jurisdiction (AOJ) consideration the additional evidence received after the issuance of the above-referenced statement of the case and supplemental statement of the case. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

All Claims 

In the October 2013 remand, the Board directed the AOJ to readjudicate the present issues after the completion of additional development in a supplemental statement of the case.  Since that remand, the AOJ associated VA treatment records dated through June 2014 to the claims file, which have not yet been considered by the AOJ after the issuance of the November 2009 statement of the case and the November 2011 supplemental statement of the case collectively addressing all issues on appeal.  Further, of record are February 2011 VA examination reports, relevant to the issues addressed in the November 2009 statement of the case, which have not yet been considered by the AOJ for those specific issues.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the AOJ should consider the additional clinical records, including the February 2011 VA examination report and VA treatment records through June 2014, and then issue a supplemental statement of the case reflecting such consideration as to all issues presently on appeal.  

Carpal Tunnel Syndrome and Left Hand Disability

Specific to these claims, the Veteran contends that the claimed carpal tunnel syndrome and left hand disability are due to service, to include as due to "just the brunt that [he] used to use [his] hands on everything" during his service.  See January 2010 Hearing Tr. at 10.  

Service treatment records document an April 1979 complaint of bilateral hand pain and an August 1980 complaint of possible fracture in the left hand with an assessment of "stretched ligaments."  

In the February 2011 VA examination report, the examiner provided negative nexus opinions for diagnoses of bilateral carpal tunnel syndrome and left hand arthritic changes.  As rationale, he relied on the absence of documented complaints or treatments for these disabilities and failed to consider the above-referenced service treatment records and the Veteran's report of continuity of symptomatology since service in his explanation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  An addendum opinion is necessary for consideration of these pertinent medical records.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).



Bilateral Knee Disability

Relevant to the bilateral knee disability claim, the Veteran contends that such resulted from "hitting . . . both knees on the bottom of [a] helicopter" during service.  See January 2010 Hearing Tr. at 4.  

Service treatment records contain a June 1979 assessment of chondromalacia after the Veteran's complaint of "knee pain" for four days as well as a September 1981 assessment of mild patellar bursitis after a complaint of right knee pain for sixty days.  

The February 2011 VA examiner opined that a diagnosis of bilateral arthritic changes of both knees was not due to service based on negative evidence of such diagnosis during service.  He then attributed the bilateral knee disability to "crystalline deposit disease or chondrocalcinosis," but failed to consider the above-referenced service treatments pertinent to the bilateral knee claim in his rationale.  A remand is necessary to obtain an addendum opinion in light of this deficiency.    

Right Ankle Disability 

The Veteran contends that the claimed right ankle disability was caused or aggravated by his service-connected right foot disability.  See January 2010 Hearing Tr. at 2, 7.

The February 2011 VA examiner opined that a diagnosis of degenerative joint disease of the right ankle with loose body formation was "not caused or aggravated by service-connected capsulitis of the metatarsal articulation," noting that the service-connected right foot disability was "pain caused by arthritic changes in this joint" and "given the multiple other joint arthritis," but gave no rationale as to the aggravation aspect of his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  An addendum opinion is necessary to address this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record, to include a copy of this remand, to an appropriate examiner for addendum opinions addressing the nexus elements of the Veteran's claimed carpal tunnel syndrome, left hand disability, bilateral knee disability, and right ankle disability.  As for the potential need for another examination to provide the requested opinions, the Board notes that the Veteran has been determined to be ineligible to be seen by a VA Medical Center facility.

Following a review of the record, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

(A) The examiner should identify all current diagnoses relevant to the claimed carpal tunnel syndrome, left hand disability, bilateral knee disability, and right ankle disability present since the claim. 

(B) For each diagnosis, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that such diagnosis had its onset in or is otherwise related to his periods of active duty service.  

In this regard, the examiner should specifically consider the following medical evidence:  1) the April 1979 complaint of bilateral hand pain and August 1980 complaint of possible fracture in the left hand with an assessment of "stretched ligaments"; 2) the June 1979 assessment of chondromalacia after the Veteran's  complaint of "knee pain" for four days; 3) the September 1981 assessment of mild patellar bursitis after a complaint of right knee pain for sixty days,
 
(C)  For each diagnosis pertinent to the right ankle, the examiner should also opine as to whether such was caused OR aggravated (beyond natural progression) by service-connected right foot disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation (specifying the baseline level of disability and current level of severity, based on consideration of VA's rating schedule).

The examiner should consider all pertinent evidence of record, including the Veteran's lay statements and medical records.  A complete rationale should be given for all opinions and conclusions expressed.  

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B, 7112 (2014).



_________________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





